            Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 1 of 23




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 EDITH M. BLIZMAN, as Executrix of the
 Estate of Joseph Blizman,
                                                    CIVIL ACTION NO. 3:19-CV-01539
                       Plaintiff,
                                                           (MEHALCHICK, M.J.)
           v.

 TRAVELERS PERSONAL INSURANCE
 COMPANY,

                       Defendant.


                                MEMORANDUM OPINION

       Presently before the Court is a Motion to Dismiss (Doc. 23) brought by Defendant in

the instant insurance-coverage case. In June 2019, Joseph Blizman (“Decedent”) tragically

suffered fatal injuries when he was hit by a car while riding his scooter. (Doc. 16, at 3). His

wife and Executrix of his estate, Edith M. Blizman (“Plaintiff”), seeks a declaration that The

Travelers Home and Marine Insurance Company’s (“Defendant”) 1 insurance policy covers

the Decedent’s injuries arising from the collision involving his scooter. (Doc. 16, at 38).

       Defendant moves to dismiss Plaintiff’s claim based on an exclusion (the “household

vehicle exclusion") contained in Defendant’s insurance policy and because the Blizmans

allegedly waived coverage. (Doc. 23). The parties have fully briefed the issues, presented oral

argument to the Court, and submitted supplemental authority. (Doc. 24; Doc. 31; Doc. 32;

Doc. 35; Doc. 36; Doc. 37; Doc. 38; Doc. 39). Therefore, Defendant’s motion is ripe for



       1
        Defendant identifies itself as The Travelers Home and Marine Insurance Company,
not, as pleaded in the Complaint, Travelers Personal Insurance Company a/k/a The
Travelers Indemnity Company a/k/a Travelers Property Casualty Companies. (See Doc. 23,
at 1).
           Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 2 of 23




disposition.

       For the following reasons, Defendant’s motion to dismiss (Doc. 23) is DENIED.

I.     PROCEDURAL HISTORY AND BACKGROUND

       This matter comes before the Court upon Defendant’s removal from state court to

federal court on September 5, 2019. (Doc. 1). After removal, Plaintiff filed an Amended

Complaint on February 21, 2020, which stands as the operative complaint in the matter. (Doc.

16). The parties subsequently consented to the undersigned’s jurisdiction pursuant to 28

U.S.C. § 636(c)(1). (Doc. 17, at 9; Doc. 18).

       The Amended Complaint asserts that Defendant’s insurance policy (the “Policy”)

originated in March 2008, when the Blizmans obtained car insurance from Defendant for

three vehicles. (Doc. 16, at 2-3). Though the Blizmans purchased UIM coverage, Defendants

at that time obtained a Rejection of Stacked Limits for UIM coverage on the three vehicles. 2

(Doc. 16, at 2-3). This waiver rejected “stacked limits of [UIM] coverage under the policy for

myself and members of my household” (“Stacking Waiver”). (Doc. 23-2, at 2; Doc. 16, at 2). 3

The Policy also allegedly included a Household Vehicle Exclusion (“HVE”) exempting the

following from the Blizmans’ UIM coverage: bodily injury sustained “by any person . . .




       2
          UIM coverage protects the policy-holder from third-party underinsured motorists,
and “is triggered when a third-party tortfeaser injures or damages an insured and the tortfeasor
lacks sufficient insurance coverage to compensate the insured in full. ‘Stacking’ refers to the
practice of combining the insurance coverage of individual vehicles to increase the amount of
total coverage available to an insured.” Gallagher v. Geico Indemnity Company, 201 A.3d 132 n.
1 (Pa. 2019).
       3
         Courts “may consider an undisputedly authentic document that a defendant attaches
as an exhibit to a motion to dismiss if the plaintiff’s claims are based on the document.”
Pension Ben. Guar. Corp. v. White Consol. Industries, Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).



                                                2
           Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 3 of 23




[w]hile ‘occupying,’ or when struck by, any motor vehicle owned by you or any ‘family

member’ which is not insured for this coverage under this policy . . . .” (Doc. 16, at 4). 4

       In January 2009, the Policy was amended to add a fourth vehicle. (Doc. 16, at 2-3).

Defendant did not ask Decedent to sign another stacking waiver or otherwise provide him

with a new opportunity to reject stacked coverage. (Doc. 16, at 3; Doc. 23-2, at 2). Plaintiff

asserts that because Defendant “failed to obtain [a new] rejection form . . . , under current

Pennsylvania law, [the Policy] [provided for] stacked UIM coverage…” (Doc. 16, at 3). In

June 2019, at the time of the collision, Plaintiff and Plaintiff’s decedent were insured for two

automobiles under the Policy. (Doc. 16, at 2; Doc. 1-1, at 15). 5

       The collision resulting in Decedent’s fatal injuries involved his scooter – insured by

Progressive Insurance for UIM coverage up to $25,000 – and the tortfeasor’s vehicle – insured

by GEICO for bodily injury up to $25,000. (Doc. 9-1, at 5). On June 9, 2019, Decedent was

at a stop sign atop his scooter heading northbound on Airport Road in Luzerne County. (Doc.

16, at 3). Traveling in the same direction was Salvatore Acculto, driving a vehicle owned by

Rita Marie Tracy. (Doc. 16, at 3). Acculto struck Decedent, knocking him to the ground.

(Doc. 16, at 3). Though Decedent survived the initial impact, his injuries proved to be fatal.




       4
         Plaintiff asserts that this exemption was in effect at the time of the accident; however
the exhibit which she cites is the Auto Policy insuring agreement for policy period beginning
February 1, 2006, and ending February 1, 2007, before the alleged Policy inception date or
the date the accident allegedly occurred. (Doc. 16, at 2-4; Doc. 1-1, at 44, 53).
       5
          Both parties refer to the exhibits attached to the original complaint (Doc. 1-1),
therefore in the interest of efficiency the Court will bypass Local Rule 15.1 (which requires an
amended complaint to stand on its own including exhibits) and consider these exhibits. See
DeFebo v. Andersen Windows, Inc., 2009 WL 3150390, at *1 n. 1 (E.D. Pa. 2009) (allowing for
this to occur).



                                                3
           Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 4 of 23




(Doc. 16, at 3).

       As a result of this accident, Plaintiff pursued UIM benefits under the Policy. (Doc. 16,

at 5). At the time of the accident, the Blizmans were the only insureds listed in the Policy,

which provided for $100,000 in unstacked UIM coverage for each of the Blizmans’ two

covered vehicles. (Doc. 16, at 2; Doc. 1-1, at 16). Despite the Policy’s HVE, 6 Plaintiff’s

attorney demanded that Defendant tender payment under the Policy, arguing that under

Gallagher v. Geico Indemnity Company, 201 A.3d 131, 132, 138 (Pa. 2019), the Policy’s HVE is

unenforceable. (Doc. 16, at 4-5). In her amended complaint, Plaintiff draws support from

Donovan v. State Farm Mut. Auto. Ins. Co., No. CV 17-03940, 2019 WL 2715635 (E.D. Pa. June

28, 2019), wherein the district court opined, “The broad language of the Supreme Court in

Gallagher favors a conclusion that such [waiver] provisions are per se unenforceable.” (Doc.

16, at 5) (quoting Donovan, 2019 WL 2715635, at *1). Defendant did not acknowledge or

respond to counsel’s demand, and this suit ensued. (Doc. 16, at 5).

       Plaintiff seeks relief in the form of a declaration that the Policy provides stacked UIM

coverage for the fatal injury suffered by Decedent following the June 9, 2019, scooter accident.

(Doc. 16, at 6). Although not expressly stated in the Amended Complaint, Plaintiff invokes

the Court’s diversity jurisdiction under 28 U.S.C. 1332(a) and seeks relief pursuant to the

Declaratory Relief Act, 28 U.S.C. § 2201. 7



       6
        As discussed supra, the Policy’s HVE allegedly exempted from the Blizmans’ UIM
coverage: bodily injury sustained “by any person . . . [w]hile ‘occupying,’ or when struck by,
any motor vehicle owned by you or any ‘family member’ which is not insured for this
coverage under this policy . . . .” (Doc. 16, at 4).
       7
         In her Amended Complaint, Plaintiff does not expressly assert the basis of the Court’s
jurisdiction, nor does she reference 28 U.S.C. § 2201, but her allegations and the nature of
this case make clear that she invokes diversity jurisdiction and seeks declaratory relief under



                                               4
         Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 5 of 23




II.    DISCUSSION

       Defendant moves to dismiss this claim because the scooter Decedent was driving at

the time of the accident was not insured for UIM coverage under the Policy (but rather

through a different insurer) and the claim for UIM benefits is therefore barred by the HVE.

(Doc. 24, at 15-16). Defendant also argues that the Stacking Waiver signed by the Decedent

bars Plaintiff from stacked UIM benefits. (Doc. 24, at 16). Plaintiff submits that the HVE is

per se invalid under Gallagher and that the Stacking Waiver was valid only until the Blizmans

added a fourth vehicle to the Policy, at which time Defendant was required to obtain a new

stacking waiver. (Doc. 31, at 12-13, 19). Regarding Gallagher, Defendant contends that the

Pennsylvania Supreme Court did not go so far as to per se invalidate all HVEs under all

circumstances and that it should be enforced in this case.

       A. PROCEDURAL AND SUBSTANTIVE LEGAL STANDARDS

       Because this case is before the Court on a state law breach-of-contract claim based on

diversity jurisdiction, the Court is guided by certain principles. When interpreting state law,

the Court must “follow a state’s highest court,” and “if that state’s highest court has not

provided guidance, [the Court is] charged with predicting how that court would resolve the

issue.” Illinois Nat. Ins. Co. v. Wyndham Worldwide Operations, Inc., 653 F.3d 225, 231 (3d Cir.

2011). The Third Circuit has instructed:

       To do so, we must take into consideration: (1) what that court has said in
       related areas; (2) the decisional law of the state intermediate courts; (3) federal
       cases interpreting state law; and (4) decisions from other jurisdictions that have
       discussed the issue. Although lower state court decisions are not controlling on
       an issue on which the highest court of the state has not spoken, federal courts


the Declaratory Relief Act. See, e.g., Kuhns v. Travelers Home & Marine Ins. Co., 283 F.
Supp. 3d 268 (M.D. Pa. 2017), aff’d, 760 F. App’x 129 (3d Cir. 2019); Donovan, 392 F. Supp.
3d at 552. Defendant does not argue that this aspect of the Amended Complaint is deficient.


                                               5
         Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 6 of 23




       must attribute significant weight to these decisions in the absence of any
       indication that the highest state court would rule otherwise.

       Illinois Nat. Ins. Co., 653 F.3d at 231 (internal citations and quotation marks omitted).

       When “the Pennsylvania Supreme Court has spoken, we are to accept its

pronouncement ‘as defining state law unless it has later given clear and persuasive indication

that its pronouncement will be modified, limited or restricted.’” Kuhns v. Travelers Home and

Marine Insurance Co., 283 F. Supp. 3d 268, 273 (M.D.Pa. 2017) (quoting West v. Am. Tel. &

Tel. Co., 311 U.S. 223, 236 (1940)).

            1.   Motions to Dismiss under Rule 12(b)(6)

       Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes a defendant to move

to dismiss for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6). “Under Rule 12(b)(6), a motion to dismiss may be granted only if, accepting all well-

pleaded allegations in the complaint as true and viewing them in the light most favorable to

the plaintiff, a court finds the plaintiff’s claims lack facial plausibility.” Warren Gen. Hosp. v.

Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555–56 (2007)). Although a court must accept the fact allegations in a complaint as true, it is

not compelled to accept “unsupported conclusions and unwarranted inferences, or a legal

conclusion couched as a factual allegation.” Morrow v. Balaski, 719 F.3d 160, 165 (3d Cir.

2013) (quoting Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007)). Additionally, a court

need not assume that a plaintiff can prove facts that the plaintiff has not alleged. Associated

Gen. Contractors of Cal. v. California State Council of Carpenters, 459 U.S. 519, 526 (1983).

       In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the United States Supreme Court held that,

when considering a motion to dismiss, a court should “begin by identifying pleadings that,

because they are no more than conclusions, are not entitled to the assumption of truth.” Iqbal,


                                                 6
           Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 7 of 23




556 U.S. at 679. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. “Factual allegations must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. In

evaluating a motion to dismiss, a court may consider the facts alleged on the face of the

complaint, as well as “documents incorporated into the complaint by reference, and matters

of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

308, 322 (2007).

              2.   The Pennsylvania Motor Vehicle Financial Responsibility Law

       With the enactment of the Motor Vehicle Financial Responsibility Law (MVFRL) 8 in

1984, the “Pennsylvania legislature added UIM coverage and made it mandatory, along with

[uninsured motorists (UM) coverage].” McKnight v. State Farm Ins. Co., No. CIV.A. 06-0105,

2007 WL 2702660, at *3 (W.D. Pa. Sept. 13, 2007) (citing Historical and Statutory Notes to

75 Pa. Cons. Stat. Ann. § 1731 (Act 1990-6 Legislation)); Lewis v. Erie Ins. Exch., 568 Pa. 105,

150-151 (2002)). “UIM coverage serves to promote the recovery of damages for innocent

victims of accidents with uninsured or underinsured drivers.” Lewis v. Erie Ins. Exch., 568 Pa.

105, 120 (2002). The MVFRL was amended in 1990 to make UM/UIM coverage optional

with the requirement that insurers provide insureds an opportunity to opt for such coverage.

McKnight, 2007 WL 2702660, at *4. Thus, § 1731 provides, in relevant part:

       (a) Mandatory offering.--No motor vehicle liability insurance policy shall be
       delivered or issued for delivery in this Commonwealth, with respect to any
       motor vehicle registered or principally garaged in this Commonwealth, unless
       [UM/UIM] coverages are offered therein or supplemental thereto in amounts
       as provided in section 1734 (relating to request for lower limits of coverage).
       Purchase of [UM/UIM] coverages is optional.



       8
           75 Pa. Stat. and Cons. Stat. Ann. §§ 1701-1799.7.


                                                7
         Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 8 of 23




                                           *        *       *

       (c) Underinsured motorist coverage.--Underinsured motorist coverage shall
       provide protection for persons who suffer injury arising out of the maintenance
       or use of a motor vehicle and are legally entitled to recover damages therefor
       from owners or operators of underinsured motor vehicles. The named insured
       shall be informed that he may reject underinsured motorist coverage by signing
       [a] . . . written rejection form[.]

       75 Pa. Stat. and Cons. Stat. Ann. § 1731(a), (c).

The statute defines “[u]nderinsured motor vehicle” to mean a “motor vehicle for which the

limits of available liability insurance and self-insurance are insufficient to pay losses and

damages.” 75 Pa. Stat. and Cons. Stat. Ann. § 1702.

       A corollary to the UM/UIM-related provisions is § 1738, which pertains to “[s]tacking

of [UM/UIM] benefits and option to waive.” This section of the MVFRL provides as follows:

       (a) Limit for each vehicle.--When more than one vehicle is insured under one
       or more policies providing uninsured or underinsured motorist coverage, the
       stated limit for uninsured or underinsured coverage shall apply separately to
       each vehicle so insured. The limits of coverages available under this subchapter for an
       insured shall be the sum of the limits for each motor vehicle as to which the injured person
       is an insured.

       (b) Waiver.--Notwithstanding the provisions of subsection (a), a named
       insured may waive coverage providing stacking of uninsured or underinsured
       coverages in which case the limits of coverage available under the policy for an
       insured shall be the stated limits for the motor vehicle as to which the injured
       person is an insured.

       (c) More than one vehicle.--Each named insured purchasing uninsured or
       underinsured motorist coverage for more than one vehicle under a policy shall
       be provided the opportunity to waive the stacked limits of coverage and instead
       purchase coverage as described in subsection (b). The premiums for an insured
       who exercises such waiver shall be reduced to reflect the different cost of such
       coverage.

       75 Pa. Stat. and Cons. Stat. Ann. § 1738(a)-(c) (emphasis added).

       Together, § 1731 and § 1738 mandate that stacked UM/UIM coverage is the default

level of coverage but that an insured can waive such coverage in writing pursuant to the


                                                    8
         Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 9 of 23




MVFRL. See 75 Pa. Stat. and Cons. Stat. Ann. § 1731(c.1) (“If the insurer fails to produce a

valid rejection form, [UIM] coverage . . . under that policy shall be equal to the bodily injury

liability limits.”); Sackett v. Nationwide Mut. Ins. Co., 919 A.2d 194, 202 (Pa. 2007) (Sackett I)

(“[T]he provision of stacked UM/UIM coverage is the default coverage limit established by

the General Assembly.”), modified on reargument, 940 A.2d 329 (Pa. 2007) (Sackett II).

       Underlying the MVFRL are two competing interests. On the one hand, the “MVFRL

is to be construed liberally in order to promote justice and to give effect to its objects, one of

which is affording the injured insured the greatest possible coverage.” McKnight, No. 06-CV-

0105, 2007 WL 2702660, at *4 (W.D. Pa. Sept. 13, 2007). On the other hand, the “legislative

concern for the increasing cost of insurance is the public policy that is to be advanced by

statutory interpretation of the MVFRL.” Paylor v. Hartford Ins. Co., 536 Pa. 583, 587 (1994).

The Superior Court has opined, “In close or doubtful cases, . . . the intent of the legislature

and the language of insurance policies must be construed in favor of coverage for the insured.”

McKnight, 2007 WL 2702660, at *4 (citing Motorists Ins. Companies v. Emig, 664 A.2d 559, 566

(Pa. 1995).

       B. ANALYSIS

       In its Motion to Dismiss, Defendant argues that the Policy’s HVE and Decedent’s

Stacking Waiver bar Plaintiff from obtaining stacked UIM benefits under the Policy as a

matter of law. If the HVE were enforceable, it would preclude coverage because Plaintiff

asserts that at the time of the accident Decedent was occupying a motor vehicle that he owned

“which [wa]s not insured for [UIM] under” the Policy. (Doc. 16, at 3). The plain terms of the

exclusion would bar Plaintiff’s claim for UIM benefits. Likewise, if the Stacking Waiver were

valid at the time of the accident, Plaintiff would have no claim to relief.




                                                9
           Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 10 of 23




       Plaintiff’s counter is two-fold. She argues that (1) HVEs are per se unenforceable under

Gallagher; and (2) the Stacking Waiver was valid only until the Blizmans added a fourth

vehicle to the Policy in 2009, at which time stacking became the default coverage because

Defendant failed to obtain a new waiver. The Court addresses each of these arguments below.

             1.   The Household Vehicle Exclusion after Gallagher v. GEICO

       In Gallagher, the Pennsylvania Supreme Court had occasion to address the

enforceability of an insurance policy’s HVE. Gallagher, 201 A.3d at 138. If the HVE, which

Plaintiff alleges was present in the Policy, is enforceable and applicable, coverage is precluded

due to its language barring UIM coverage for any person occupying any motor vehicle not

insured for coverage under the Policy. 9 (Doc. 16, at 4).

       In Gallagher, the plaintiff (“Gallagher”) was operating his motorcycle when the driver

of a pickup truck failed to obey a stop sign and collided with Gallagher, causing him severe

injuries. Gallagher, 201 A.3d at 132. Gallagher had two insurance policies from GEICO: one

for his motorcycle which included $50,000 of stacked UIM coverage, and one for his two

automobiles which included $100,000 of stacked UIM coverage. Gallagher, 201 A.3d at 132-

133. Gallagher settled his claim against the tortfeasor, but the coverage was insufficient.

Gallagher, 201 A.3d at 133. He then filed claims with GEICO seeking stacked UIM benefits

under both his policies. Gallagher, 201 A.3d at 133. GEICO tendered the $50,000 in UIM

benefits provided under Gallagher’s motorcycle policy but denied Gallagher’s claim for UIM

benefits under the automobile policy based on an HVE clause. Gallagher, 201 A.3d at 133.

Gallagher filed suit, and GEICO moved for summary judgment. Gallagher, 201 A.3d at 133.



       9
        The Amended Complaint states that Decedent was occupying a scooter insured by
Progressive Insurance Company at the time of the accident. (Doc. 16, at 3).


                                               10
           Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 11 of 23




The trial court granted summary judgment, and the Pennsylvania Superior Court affirmed

based, in part, on Erie Insurance Exchange v. Baker, 601 Pa. 355 (Pa. 2009). Gallagher, 201 A.3d

at 133.

          Reversing the trial court’s order granting summary judgment, the Pennsylvania

Supreme Court held that an HVE cannot be used as a de facto waiver of stacked UIM coverage

when the insured does not formally waive stacking through the statutorily-prescribed UIM

coverage waiver. Gallagher, 201 A.3d at 138. It was undisputed that Gallagher did not sign a

stacking waiver. Gallagher, 201 A.3d at 138. Therefore, the automobile policy’s HVE could

not be used to prevent payout of its UIM benefits despite the fact that Gallagher was

occupying his motorcycle – which was insured under a different policy – at the time of the

collision. Gallagher, 201 A.3d at 138. In ruling for Gallagher, the court stated that GEICO’s

attempt to deprive Gallagher of the stacked coverage that he had purchased

          violates the clear mandates of the waiver provisions of Section 1738. Indeed,
          contrary to Section 1738’s explicit requirement that an insurer must receive an
          insured’s written acknowledgement that he knowingly decided to waive
          UM/UIM coverage, the [HVE] strips an insured of default UM/UIM coverage
          without requiring an insurer to demonstrate, at a bare minimum, that the
          insured was even aware that the exclusion was part of the insurance policy.
          This practice runs contrary to the MVFRL and renders the [HVE] invalid and
          unenforceable. In fact, this case is a prime example of why [HVEs] should not
          and cannot operate as a pretext to avoid stacking.

          Gallagher, 201 A.3d at 138 (internal citation omitted).

          At the end of its decision, the court held “that the household vehicle exclusion violates

the MVFRL; therefore, these exclusions are unenforceable as a matter of law.” Gallagher, 201

A.3d at 138. As such, when a UM/UIM stacking waiver has not been signed, an HVE cannot

be utilized by the insurer to avoid stacking.

          Defendant argues that the holding in Gallagher is inapplicable to this case for several



                                                 11
         Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 12 of 23




reasons: (1) Decedent waived stacking, whereas Gallagher did not sign a stacking waiver; (2)

Decedent did not pay for stacking, whereas Gallagher did; and (3) Decedent’s scooter policy

was issued by Progressive rather than Defendant, whereas Gallagher had purchased stacked

insurance coverage under two policies issued by the same insurer. (Doc. 23, at 12-14). 10

Defendant argues that Gallagher is limited to the very specific circumstances of that case,

including that both Gallagher’s policies were issued by the same insurer and that Gallagher

paid for stacking rights.

       Defendant’s contention is not without support in statements made in Gallagher, namely

the following: (1) “notably, [Gallagher] purchased both of [his] policies from GEICO”; (2)

“Gallagher opted and paid for stacked UM and UIM coverage when purchasing both policies”;

(3) “[o]ne of the insurance industries’ age-old rubrics in this area of the law is that an insured

should receive the coverage for which he has paid”; and (4) “[a]s in every case, we are

deciding the discrete issue before the Court and holding that the household vehicle exclusion

is unenforceable because it violates the MVFRL.” Gallagher, 201 A.3d at 132-133, 138 n. 8

(emphasis added).




       10
          The issue before the Court is whether Plaintiff is entitled to stack the UIM benefits
provided by the Policy with the UIM benefits tendered under Decedent’s scooter policy. (See
Doc. 16). The issue before the court in Gallagher, too, was whether the HVE could be used to
prevent stacking UIM policies. Gallagher, 201 A.3d at 138. It is for this reason that Defendant’s
reliance on cases that do not involve stacked polices – e.g., Prudential Prop. & Cas. Ins. Co. v.
Colbert, 813 A.2d 747, 754 (2002); Erie Ins. Exchange v. King, No. 6937 CIVIL 2019 (Monroe
Cnty. C.C.P. 2020) – is misplaced. (Doc. 24, at 10). Also not controlling are cases where the
vehicle occupied during the accident is not covered with UIM insurance. See, e.g., Dunleavy v.
Mid-century Ins. Co., No. 2:19-CV-1304, 2020 WL 2536816, at *4 (W.D. Pa. May 19, 2020)
(“If the vehicle involved in the accident doesn’t have underinsured motorist coverage, then
the policyholder can’t stack anything on top of it because the policyholder hasn’t paid for that
privilege.”).


                                               12
         Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 13 of 23




       Nevertheless, this Court joins other federal courts that have held:

       The Pennsylvania Supreme Court must be presumed to have meant what it said
       when it wrote that “household vehicle exclusions should not and cannot
       operate as a pretext to avoid stacking” and that “these exclusions are unenforceable
       as a matter of law,” and this Court declines to read any limiting language into
       that clear pronouncement.

       Stockdale v. Allstate Fire & Cas. Ins. Co., No. CV 19-845, 2020 WL 953284, at *5
       (E.D. Pa. Feb. 27, 2020)(quoting Gallagher, 201 A.3d at 138); see also Donovan,
       392 F. Supp. 3d at 547.

       Defendant’s averment that the Gallagher holding should not apply when multiple

insurers are responsible for multiple policies is directly contradicted by the language of that

case. The court, addressing Justice Wecht’s dissent, noted the anticipated impact of its

decision on inter-policy claims involving “multiple . . . insurers,” stating:

       We recognize that this decision may disrupt the insurance industry’s current
       practices; however, we are confident that the industry can and will employ its
       considerable resources to minimize the impact of our holding. For example,
       when multiple policies or insurers are involved, an insurer can require disclosure of
       all household vehicles and policies as part of its application process.

       Gallagher, 201 A.3d at 138 n. 6 (emphasis added).

Thus, the majority recognized that the scope of Gallagher encompasses claims involving

policies issued by different insurers. Indeed, while Defendant latches onto the court’s

statement, “[o]ur focus here is narrow,” that “phrase . . . was written in the context of

explaining that the majority’s opinion did not endanger other, non-household coverage

exclusions such as ‘exclusions related to racing and other inherently dangerous activities’ and

does not narrow the scope of its holding as to the household exclusion.” Stockdale, 2020 WL

953284, at *5-6 (“The fact that Stockdale is seeking to stack policies purchased by two

different insureds is also irrelevant. The MVFRL requires a knowing waiver of stacking

regardless of who is buying the insurance or who the insurance is being bought from.”).



                                                13
         Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 14 of 23




       The court in Gallagher also noted that Baker, 972 A.2d 507, was a non-binding plurality

opinion and therefore not controlling – in fact, Justice Wecht in his dissent noted that the

majority had essentially overruled Baker. Gallagher, 201 A.3d at 135, 141. As in the case before

this Court, Baker involved multiple insurance policies from multiple insurers. Baker had

purchased a three-vehicle stacked UIM policy from one insurer, subject to an HVE clause,

and a UIM policy for his motorcycle from a different insurer. Baker, 972 A.2d at 509. He

sustained injuries while riding his motorcycle and collected the UIM limits under that policy.

Baker, 972 A.2d at 509. Baker’s insurer of the three-vehicle auto policy, however, did not pay

out the stacked UIM benefits, so Baker filed suit. Baker, 972 A.2d at 509. The court held that

the auto policy’s HVE was enforceable, noting that the HVE “is a valid and unambiguous

preclusion of coverage of unknown risks [i.e., Baker’s motorcycle], and it was properly applied to

the circumstances of this case.” Baker, 972 A.2d at 511 (emphasis added). In recognizing that

Baker nonprecedential, without distinguishing Baker on its facts, the Gallagher court identifies

that an HVE may be unenforceable in circumstances involving inter-policy stacking between

multiple insurers despite insurers’ vulnerability to “unknown risks.” As the District Court for

the Western District of Pennsylvania recently explained:

       At its core, Gallagher held that the household vehicle exclusion violates the
       MVFRL because it is an impermissible waiver of an individual's choice to select
       and pay for stacked UIM benefits. To this Court, that reasoning governs no
       matter who furnishes those benefits, whether it is one insurance company or
       two. … Again, had the Gallagher court intended to limit its holding with respect
       to “household vehicle exclusion” provisions, it need not have mentioned
       specifically how Baker was not binding precedent because it could have easily
       differentiated the facts of Gallagher by indicating that only one insurance
       company was involved. See Gallagher, 201 A.3d at 135 n.5.




                                               14
         Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 15 of 23




       Nat'l Gen. Ins. Co. v. Sheldon, 1:19-CV-212, 2020 WL 5797945, at *3 (W.D. Pa.
       Sept. 29, 2020). 11

As such, Defendant’s argument that it had no knowledge of the unknown risks in connection

with Decedent’s scooter, therefore, is futile.

       Gallagher also applies to cases where an insured is entitled to stacking as a matter of

statutory right and not merely where the insured has paid for stacking. The MVFRL and case

law concerning stacking waivers make abundantly clear that absent a valid stacking waiver,

the default coverage – stacking of UIM limits – applies. The decision in Sackett I quells any

doubt on this issue, as the Court rejected the insurer’s argument that merely because the

“Sacketts did not pay for stacked coverage,” they were not entitled to stacking. Sackett, 919

A.2d at 202. As Justice Castille’s dissenting opinion reflects, “the Majority awards appellants

a benefit for which they did not pay premium.” Sackett, 919 A.2d at 205. Given the policy

concerns driving Gallagher regarding de facto waivers of UIM stacking rights, the Court

disagrees with Defendant’s assertion that Gallagher only applies where the insured expressly

opts and pays a premium for stacking. To hold otherwise would run counter to the plain intent




       11
          Cf. Barnhart v. Travelers Home & Marine Ins. Co., 417 F. Supp. 3d 653 (W.D. Pa. 2019),
in which the court distinguished Gallagher based on the fact that Barnhart sought “UIM
coverage for her injuries from a regularly used vehicle for which she paid no additional
UM/UIM premiums” and because “Barnhart’s motorcycle was insured by a different carrier
from Barnhart’s automobile insurer.” Barnhart, 417 F. Supp. 3d at 657. The district court
noted that “Travelers had no notice that its insured, Barnhart, would be operating or
occupying a motorcycle. Had it known, Travelers could have adjusted its UIM coverage
premiums to account for the additional risk to insure for UIM coverage for the motorcycle
that Barnhart regularly used.” Barnhart, 417 F. Supp. 3d at 657. It is, however, this precise
concern that the court in Gallagher sought to ameliorate by putting the onus on insurers, when
multiple policies or insurers are involved, to “require disclosure of all household vehicles and
policies as part of its application process.” Gallagher, 201 A.3d at 138. Furthermore, stacking
(and the rule prescribing stacking as the default under § 1738) was not at issue in Barnhart. As
such, this Court follows the clear import of the decision in Gallagher.


                                                 15
        Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 16 of 23




of the legislature in making stacking the default level of coverage and sanction “insurance

compan[ies’] practice of including policy provisions that conflict with the clear language of

the MVFRL . . . .” Sayles v. Allstate Ins. Co., 219 A.3d 1110, 1127-1128 (Pa. 2019). Creating

two categories of individuals who are otherwise entitled to stacking – ( 1) those who pay for

stacking and are entitled to stacking benefits despite an HVE, and (2) those who are entitled

to stacking under the mandate of § 1738 of the MVFRL (requiring a statutorily-prescribed

waiver to opt out of stacking) but are nonetheless barred from coverage due to the same HVE

– is untenable and contrary to the statute’s plain language, the Gallagher court’s reasoning,

and controlling case law. An HVE may not operate to de facto waive stacking rights merely

because the right to stacking arises by way of a statutorily-mandated default coverage.

       If Decedent did not sign a Stacking Waiver as prescribed by the MVFRL, then his

UIM benefits provided by Defendant shall be stacked and applicable regardless of the

presence of an HVE. See Gallagher, 201 A.3d at 138. The fact that his scooter policy was

provided by a different insurer is inconsequential, as is the fact that Decedent did not pay for

stacked benefits. See Gallagher, 201 A.3d at 138 n. 6; Sackett, 919 A.2d at 202. However, if

Decedent formally waived stacking through a statutorily-prescribed Stacking Waiver, then

Defendant rightfully withholds coverage and is entitled to dismissal.

            2.   Decedent’s Waiver of Stacking Benefits.

       Since Defendant’s HVE cannot operate to waive stacking benefits in this case, the issue

becomes whether Plaintiff, as Executrix of Decedent’s estate, is entitled to inter-policy, multi-

insurer stacking – by statutory default – due to Defendant’s failure to obtain a required

Stacking Waiver upon the Blizmans’ addition of a new vehicle to the Policy. Plaintiff’s

Amended Complaint states that “Travelers obtained a Rejection of Stacked Limits for UIM




                                               16
         Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 17 of 23




coverage on three vehicles” at the time of the Policy’s inception date on March 5, 2008. (Doc.

16, at 2). Plaintiff avers that a new Rejection of Stacked Limits for UIM coverage was required

when a fourth vehicle was added to the Policy on January 8, 2009. (Doc. 16, at 3). Having

failed to obtain a Stacking Waiver in 2009, “under current Pennsylvania law, the Travelers

Auto Policy has stacked UIM coverage on two vehicles at the time of the incident…” (Doc.

16, at 3).

        In determining whether new stacking waivers are required when an insured adds a

vehicle to an existing insurance policy, the Court begins with Sackett I and Sackett II. The court

in Sackett I held that “an insurer must provide a stacking waiver each time a new vehicle is

added to the policy because the amount of coverage that may be stacked increases.” Sackett,

919 A.2d at 202. The court noted that “an insured ‘purchasing’ UM/UIM coverage could not

waive the actual stacked limits available to him or her unless that waiver was made after

coverage for the newly added vehicle was purchased.” Sackett, 919 A.2d at 202 (“Mr. Sackett

was denied the opportunity to waive the increased stacked limit of UM/UIM coverage

because Nationwide did not provide the required rejection form”).

        On reargument, in Sackett II, the court clarified that “Sackett I does not preclude the

enforcement of an initial waiver of stacked UM/UIM relative to coverage extended under

after-acquired-vehicle [(AAV)] provisions of an existing multi-vehicle policy.” Sackett, 940

A.2d at 333. Rather, “the extension of coverage under an after-acquired-vehicle provision to a

vehicle added to a pre-existing multi-vehicle policy is not a new purchase of coverage for purposes

of Section 1738(c), and thus, does not trigger an obligation on the part of the insurer to obtain

new or supplemental UM/UIM stacking waivers.” Sackett, 940 A.2d at 334 (emphasis

added)). The court noted, however, that Sackett I controls “and requires the execution of a



                                                17
         Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 18 of 23




new waiver” where the AAV clause provides for finite coverage. 12 Sackett, 940 A.2d at 334.

On the other hand, “to the degree that coverage under a particular after-acquired-vehicle

provision continues in effect throughout the existing policy period, subject only to conditions subsequent

such as notice and the payment of premiums, . . . Sackett I should not disturb the effect of an initial

UM/UIM stacking waiver obtained in connection with a multi-vehicle policy.” 940 A.2d at

334 (emphasis added)). 13

        Defendant relies heavily on a decision in this court which applied the holdings of

Sackett I and II. In Kuhns v. Travelers Home and Marine Insurance Co., 283 F. Supp. 3d 268 (M.D.

Pa. 2017), the court applied the holdings of the Sackett cases to award summary judgment to

an insurer-defendant based on an AAV clause. In Kuhns, the insureds purchased an auto

policy from Travelers in May 2008 covering, as here, three vehicles. Kuhns, 283 F. Supp. 3d

at 271. Mr. Kuhns opted for $100,000 in UM/UIM coverage but signed a waiver rejecting

stacked benefits. Kuhns, 283 F. Supp. 3d at 271. In July 2008, the Kuhnses contacted their

insurance agent requesting coverage for an additional vehicle. Kuhns, 283 F. Supp. 3d at 271.

Travelers did not request or require Mr. Kuhns to complete any forms to add the new vehicle

to the policy, nor did Travelers seek a new stacking waiver. Kuhns, 283 F. Supp. 3d at 271.




        12
          As an example of “finite coverage,” the court cited Bird v. State Farm Mutual
Automobile Insurance Company, 142 N.M. 346, 165 P.3d 343 (2007), where “the court reviewed
a policy containing an after-acquired-vehicle clause that extended coverage to new vehicles
only until the thirty-first day after acquisition, thus requiring insureds to apply for a new policy
to acquire coverage thereafter.” Sackett, 940 A.2d at 333.
         On remand, in what is referred to as Sackett III¸ “the Superior Court found that,
        13

because the Sacketts’ third vehicle was covered under the policy pursuant to an ‘endorsement’
and not the after-acquired-vehicle clause, the Sacketts had obtained ‘collectable insurance,’
which was independent of the automatic coverage offered under the after-acquired vehicle
clause.” Kuhns, 283 F. Supp. 3d at 278 (citing and quoting Sackett v. Nationwide Mut. Ins. Co.,
4 A.3d 637, 639 (Pa. Super. 2010)).


                                                   18
         Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 19 of 23




The “only paperwork that was generated by Travelers when the fourth vehicle was added to

the Policy was an ‘Automobile Policy Declarations’ sheet” that reflected, as did the original

Declarations sheet, “non-stacked [UM/UIM] benefits of $100,000 each accident.” Kuhns, 283

F. Supp. 3d at 271. (internal quotation marks and citations to the record omitted).

       Mr. Kuhns sustained injuries in a 2009 motor vehicle accident and submitted a claim

for UIM coverage under the Travelers policy. Kuhns, 283 F. Supp. 3d at 271. Travelers paid

$100,000 in non-stacked UIM benefits under the policy but refused to pay out stacked benefits

for a $400,000 limit. Kuhns, 283 F. Supp. 3d at 271. The Kuhnses argued that they were

entitled to stacked UIM coverage because Travelers did not obtain a new stacking waiver

when they added a fourth vehicle to their policy. Kuhns, 283 F. Supp. 3d at 271. The court

rejected this argument given the plain language of Sackett II, holding that the Kuhnses had

added the fourth vehicle under a continuous, non-finite AAV clause, 14 and Mr. Kuhns’s initial

stacking waiver therefore remained valid through the accident resulting in his injuries. Kuhns,

283 F. Supp. 3d at 280. In other words, Travelers did not need to obtain a new waiver because

the new vehicle was added to the policy under the AAV clause.

       Affirming the District Court’s order granting summary judgment, the Third Circuit

reiterated the import of Sackett I and II: “if (1) the Kuhnses signed a valid stacking waiver; and




       14
          The AAV clause provided, in relevant part, that a “‘covered auto’ means … 2. Any
of the following types of vehicles on the date you become the owner; a. a private passenger
auto” if three conditions were met: (1) the insured acquired the vehicle during the policy
period; (2) the insured asks the insurer to insure the newly purchased vehicle “within 30 days
after [the insured] become[s] the owner; and (3) “with respect to a pickup or van, no other
insurance policy provides coverage for that vehicle.” Kuhns, 283 F. Supp. 3d at 279 (emphasis
in original). The AAV further provided that “[i]f the vehicle [] acquire[d] is in addition to any
shown in the Declarations, it will have the broadest coverage we now provide for any vehicle
shown in the Declarations.” Kuhns, 283 F. Supp. 3d at 279.


                                               19
         Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 20 of 23




(2) their insurance policy extends coverage for newly-added vehicles under an after-acquired-

vehicles clause; and (3) that clause is continuous (rather than finite),” then “the waiver applies

to the newly-added vehicle as well.” Kuhns, 760 F. App’x at 131. The Third Circuit echoed

that “the mere addition of a vehicle to an existing policy is not a purchase.” Kuhns, 760 F.

App’x at 133 (internal quotation marks omitted).

       Here, Defendant contends that the AAV clause at issue in Kuhns is identical to the

AAV clause contained in the Blizmans’ policy and that Sackett II therefore compels dismissal

of Plaintiff’s Amended Complaint based on the Stacking Waiver, which remained valid

through the date of Decedent’s accident. (Doc. 23, at 36). However, the Blizmans’ 2009 policy

in effect when the additional car was added has not been attached as an exhibit, therefore is

not part of the record. 15 Kuhns, importantly, was decided in a summary judgment posture. As

the court there noted, “when the Kuhns subsequently acquired a fourth vehicle . . . coverage

[] began being extended to that vehicle pursuant to the Policy’s after-acquired-vehicle clause.

The reason for this is that requisite conditions of that clause were satisfied.” See Kuhns, 283 F. Supp.

3d at 280 (emphasis added)). Namely, the “parties d[id] not dispute that the Kuhns’s fourth

vehicle was added to the Policy within 30 days of it having been purchased.” Kuhns, 283 F.

Supp. 3d at 271. 16 The same cannot be said here, as the Court is presented only with Plaintiff’s




       15
         The Court notes that Defendant’s Table of Exhibits attached to its Motion to Dismiss
purports to include the 2009 policy as Exhibit C, however only Exhibit B (the 2008 Stacking
Waiver) was included. (Doc. 23-1; Doc. 23-2).
       16
          Additionally, “the parties [did] not dispute that the addition of the fourth vehicle to
the existing Policy constituted a ‘covered auto’ as defined in Section J.2. of that Policy.”
Kuhns, 283 F. Supp. 3d at 271. At this stage, Plaintiff may still dispute which portions of the
Policy are applicable, thus it would be premature to assume that the AAV is necessarily
implicated.


                                                  20
        Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 21 of 23




pleading, which otherwise states a claim for relief, see infra. The 2009 Policy is not before the

Court, therefore Defendant’s contention that the Blizmans added the fourth vehicle to the

Policy under the AAV clause assumes a fact (that any conditions precedent were satisfied)

which is not borne out by the allegations in the amended complaint itself. (See Doc. 16).

              Because the Stacking Waiver in the Policy at issue falls outside the pleadings

(and any exhibits attached to the pleadings or motions), it cannot provide basis for granting

dismissal here. 17 Whether the Blizmans added their fourth vehicle pursuant to a continuous

AAV is a fact-sensitive inquiry that does not lend itself to disposition on the pleadings.

Notably, with few exceptions, all the cases cited by both parties in support of their respective

positions were decided at the summary judgment stage. Indeed, in Prudential Prop. & Cas. Ins.

Co. v. Colbert, 813 A.2d 747, 752 (Pa. 2002), relied upon by Defendant, the Pennsylvania

Supreme Court noted that “the application of public policy concerns in determining the

validity of an insurance exclusion is dependent upon the factual circumstances presented in

each case.” Colbert, 813 A.2d at 752. 18 Because Plaintiff has asserted a plausible ground for




       17
         The only policy before the Court which includes an AAV is for a policy period
beginning February 1, 2006, and ending February 1, 2007. (Doc. 1-1, at 42, 47). There is no
record evidence that this policy was identical to the effective policy when the fourth vehicle
was added in 2009. (See Doc. 16, at 2-3).
       18
            The cases that were decided on a motion to dismiss are inapposite. For example, in
Dunleavy, 2020 WL 2536816, the district court granted judgment on the pleadings pursuant
to Rule 12(c) of the Federal Rules of Civil Procedure where the insured was in an accident
while occupying a motorcycle that did not have UIM coverage, yet claimed UIM benefits
under a separate policy. The insured was not able to claim stacked UIM benefits on the
separate policy because “there [wa]s no underinsured motorist coverage on which to
‘stack’ . . . .” Dunleavy, 2020 WL 2536816, at *4. Here, in contrast, it has not been established
that Decedent’s scooter did not have UIM coverage on which to stack additional UIM
benefits. In deciding a motion to dismiss in Barnhart, 417 F. Supp. 3d at 656, the court focused
on the enforceability of the “regular use exclusion,” not an HVE. Barnhart, 417 F. Supp. 3d



                                               21
          Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 22 of 23




relief based on Defendant’s failure to obtain a new stacking waiver in 2009, the Court will

deny Defendant’s motion to dismiss on the stacking-waiver ground. (Doc. 16, at 2-3).

III.     CONCLUSION

         The question before this Court is narrow – has Plaintiff stated a claim for relief

assuming her allegations are true and drawing all reasonable inferences in her favor? The

Court finds that Plaintiff has done so. Defendant has failed to establish that Plaintiff’s

amended complaint fails to state a claim upon which relief can be granted. Indeed, apart from

the HVE and Stacking Waiver arguments, Defendant does not contend that Plaintiff failed to

establish the elements of her claim. 19 “Under Pennsylvania law, a breach of contract claim

requires that a plaintiff establish: “(1) the existence of a contract, including its essential terms,

(2) a breach of a duty imposed by the contract[,] and (3) resultant damages.” Toner v. GEICO

Ins. Co., 262 F. Supp. 3d 200, 204 (E.D. Pa. 2017) (footnote omitted) (bracket in original)

(internal quotation marks omitted). Plaintiff has sufficiently plead all three elements of this

claim.




at 656, appeal dismissed sub nom. Barnhart v. Travelers Home & Marine Ins, No. 19-3646, 2020
WL 2530197 (3d Cir. Mar. 30, 2020).
          Furthermore, in light of the Superior Court of Pennsylvania’s recent holding in Eerie
         19

Ins. Exchange v. Petrie, --- A.3d ----, 2020 WL 6777174 (Pa. Super. 2020), the Stacking
Waiver may be ineffective as to the Blizmans’ policies involving multiple insurers. See Petrie,
--- A.3d ----, 2020 WL 6777174 at *4 (“Because the stacking waiver did not explicitly provide
for inter-policy stacking, Decedent could not have made a knowing decision to do so when
he signed the policy.”). The Pennsylvania Supreme Court recently granted the Petition for
Certification of Law filed by the United States Court of Appeals for the Third Circuit to
address this issue. Petrie, --- A.3d ----, 2020 WL 6777174, at *5 n.7.


                                                 22
        Case 3:19-cv-01539-KM Document 49 Filed 12/01/20 Page 23 of 23




       For the foregoing reasons, Defendant’s motion to dismiss (Doc. 23) is DENIED. An

appropriate Order will follow.



                                                     BY THE COURT:


Dated: December 1, 2020                              s/ Karoline Mehalchick
                                                     KAROLINE MEHALCHICK
                                                     United States Magistrate Judge




                                          23
